


110 HR 7137 IH: Supporting Mentors, Supporting Our Youth

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7137
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize a loan forgiveness program for students of
		  institutions of higher education who volunteer to serve as
		  mentors.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Mentors, Supporting Our
			 Youth Act of 2008.
		2.Loan forgiveness
			 for volunteer mentoringPart B
			 of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.) is
			 amended by inserting after section 428L the following new section:
			
				428M.Loan
				forgiveness for volunteer mentoring
					(a)Program
				Authorized
						(1)Loan forgiveness
				authorizedThe Secretary shall forgive, in accordance with this
				section, the student loan obligation of a borrower, in the amount specified in
				subsection (c), who—
							(A)commits to
				volunteering as a mentor, as described in
				subsection (b), for a period of at least
				one year;
							(B)is enrolled in an
				institution of higher education during the period the borrower is volunteering
				as a mentor; and
							(C)is not in default
				on a loan for which the borrower seeks forgiveness.
							(2)Method of loan
				forgivenessTo provide loan forgiveness under
				paragraph (1), the Secretary is
				authorized to carry out a program—
							(A)through the holder
				of the loan, to assume the obligation to repay a qualified loan amount for a
				loan made, insured, or guaranteed under this part (other than an excepted PLUS
				loan (as such term is defined in section 493C(a))); and
							(B)to cancel a
				qualified loan amount for a loan made under part D of this title (other than
				such an excepted PLUS loan).
							(3)RegulationsThe
				Secretary is authorized to issue such regulations as may be necessary to carry
				out the provisions of this section.
						(b)Volunteer
				MentoringFor purposes of this section, an individual shall be
				treated as volunteering as a mentor if the individual—
						(1)commits to
				mentoring an at-risk child for a period of not less than one year; and
						(2)completes the
				minimum number of hours of volunteering as a mentor during such year, as
				determined by the Secretary by regulation.
						(c)Qualified Loan
				AmountAt the end of each year of volunteering as a mentor, as
				described in
				subsection (b), on or after the date of
				enactment of the Supporting Mentors,
				Supporting Our Youth Act of 2008, not to exceed 5 years, the
				Secretary shall forgive, for every hour of mentoring completed, $10 of the
				student loan obligation of a borrower that is outstanding after the completion
				of each such year of volunteering as a mentor, not to exceed $10,000 in the
				aggregate for any borrower.
					(d)PriorityThe
				Secretary shall grant loan forgiveness under this section on a first-come,
				first-served basis, and subject to the availability of appropriations.
					(e)Evaluation and
				reportNot later than one year after the date of the enactment of
				the Supporting Mentors, Supporting Our Youth
				Act of 2008, and annually thereafter, the Secretary shall
				evaluate the effectiveness of the program authorized under this section, and
				shall submit to Congress a report on such evaluation. Such report shall
				include—
						(1)the number and percentage of borrowers who
				participate in the program under this section for multiple academic years;
				and
						(2)the number of
				borrowers who continue to volunteer as mentors after graduation from an
				institution of higher
				education.
						.
		
